OPINION — AG — A NEWSPAPER, IN ORDER TO PRINT VALID LEGAL NOTICES MUST BE PRINTED IN THE COUNTY WHERE DELIVERED TO THE UNITED STATES MAILS, AND OTHERWISE MEET THE QUALIFICATIONS SET FORTH IN SECTIONS 102 AND 106, SUPRA. IF THERE IS NO NEWSPAPER PRINTED IN THE COUNTY, THEN THE NOTICES MAY BE PRINTED IN A NEWSPAPER PRINTED ELSEWHERE IN THE STATE, S LONG IS IT IS A NEWSPAPER OF GENERAL CIRCULATION IN THE COUNTY. CITE: 12 O.S. 1961 173 [12-173], 25 O.S. 1961 106 [25-106], 25 O.S. 1961 102 [25-102] (JOSEPH MUSKRAT)